SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

305
CA 16-01218
PRESENT: WHALEN, P.J., SMITH, CENTRA, CURRAN, AND SCUDDER, JJ.


CLAIRE MCCORMACK, INDIVIDUALLY, AND AS EXECUTOR
OF THE ESTATE OF JOSEPH W. LAMANNA, DECEASED,
PLAINTIFF-RESPONDENT,

                      V                                            ORDER

UNIVERSITY OF ROCHESTER, DEFENDANT,
WESTFALL CARDIOLOGY, LLP, AND ADEL B. SOLIMAN, M.D.,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


BROWN GRUTTADARO GAUJEN & PRATO, LLC, ROCHESTER (WILLIAM KALISH OF
COUNSEL), FOR DEFENDANTS-APPELLANTS WESTFALL CARDIOLOGY, LLP AND ADEL
B. SOLIMAN, M.D.

DOMINIC PELLEGRINO, ROCHESTER, FOR PLAINTIFF-RESPONDENT.

OSBORN, REED & BURKE, LLP, ROCHESTER (KATHLEEN B. BENESH OF COUNSEL),
FOR DEFENDANT UNIVERSITY OF ROCHESTER.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), rendered October 27, 2015. The order denied the
motion of defendants Westfall Cardiology, LLP, and Adel B. Soliman,
M.D., for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 24, 2017                        Frances E. Cafarell
                                                  Clerk of the Court